Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objection
Claim 7, “the determining” should be determining
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 4, the claim recites “determining a difference between a maximum illumination level and a minimum illumination level when the second light is not being emitted is at least a predetermined amount”. 
However, it is not clear what is claimed to be being at least a predetermined amount. Even if the claim was clearly indicating that verifying/checking the indicated difference being greater than a predetermined amount, the claim is not clearly indicating how the determined/verified difference being used further to determining of location in the image of the retroreflective target (i.e., the claim is missing essential linking between step of determining difference satisfying the preset condition, and further influence to the determining of the location in the image). 
For the purpose of examination, above recited limitation would be understood as ‘determining a difference between a maximum illumination level and a minimum illumination level is greater than a predetermined amount in response to the second light is not being emitted’.  However, still even with this understandings, as pointed above, the claim is missing essential step of how the determination being used for determining of the location. 
As a result further proper amendment is required. 
Dependent claims 5-10 are also rejected since they inherit the indefiniteness of the claims from which they depend.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steffey et al. (US 20130229512 hereinafter Steffey)
As to claim 1, Steffey teaches a method comprising: 
providing at least one laser tracker device coupled for communication to a computer network ([0016]), the at least one laser tracker device having a structure rotatable about a first axis and a second axis (zenith and azimuth [0030]), a first light source that launches a first light beam from the structure, a distance meter, a first angular encoder that measures a first angle of rotation about the first axis, a second angular encoder that measures a second angle of rotation about the second axis, and one or more first processor, the at least one laser tracker device further including at least one camera positioned and oriented to acquire an image in a direction of the first light beam ([0016]);
providing a mobile computing device coupled for communication to the computer network, the mobile computing device (title, abstract, [0016], [0043],[0045],[0055]); 
identifying with the mobile computing device the at least one laser tracker device on the computer network, the at least one laser tracker device including a first laser tracker device (732 in FIGURE 7); 
connecting the mobile computing device to the first laser tracker device to transmit signals therebetween via the computer network in response to a first input from a user ([0042]); and 
performing one or more control functions on the first laser tracker device in response to one or more second inputs from the user, wherein at least one of the one or more control functions includes selecting with the mobile computing device a retroreflective target and locking the first light beam on the retroreflective target ([0050] and [0052]).
As to claim 2, Steffey teaches the method of claim 1. 
Steffey further teaches displaying on a display of the mobile computing device the image acquired from the at least one camera. ([0048] and [0053]). 
As to claim 3, Steffey teaches the method of claim 2. 
Steffey further teaches emitting a second light from a second light source from the first laser tracker device ([0016] and claim 1, page 6 left col.); and determining a location in the image of the retroreflective target based at least in part on a reflection of the second light ([0032] and [0047]). 
As to claim 11, Steffey teaches the method of claim 1. 
Steffey further teaches rotating the structure of the first laser tracker device about the first axis in response to an input from the user ([0011], [0013], 
[0042] and [0049-0050]).  
Allowable Subject Matter
Claims 4-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
As to claim 4, none of the prior art alone or in combination disclose or teach of the determining of the location in the image of the retroreflective target includes: “the determining of the location in the image of the retroreflective target includes: identifying in the image a spot of light having an first illumination level of at least a predetermined level in response to emitting the second light; and determining a difference between a maximum illumination level and a minimum illumination level when the second light is not being emitted is at least a predetermined amount” along with other limitations in the claim.
Claims 5-10 are indicated as allowable due to their dependencies only. 

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10666321. Although the claims at issue are not identical, they are not patentably distinct from each other with following reasons. 
Claim in 17038511
Claim in 10866320
1
1
2
1
3
1
4
1
5
2
6
3
7
4
8
5
9
6
10
7
11
8

 
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160291160 (Zweigle et al.) teaches computer network connected 3D laser tracker sensing system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNGHEE Y GRAY/Primary Examiner, Art Unit 2877